DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II (claims 12-21) in the reply filed on 12/31/2019 with traverse is acknowledged.  Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The traversal is on the ground(s) that the applicant alleges no undue burden.  This is not found persuasive because mere allegation cannot establish that there is no undue burden.  The requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor inside the cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 12, the recitation, “material capable of resisting said first range of temperatures” is indefinite as there is no way to determine what such capability requires.  Does this require that the material resists changing temperature when exposed to some temperatures? Does it mean that the material does not structurally disintegrate at some temperatures?  There is no way to determine what “resist” requires and there is no discerning what material is and is not included by the recitation.
	The recitation, “maintains flexibility” is indefinite since flexibility like height, beauty, and other relative terms are entirely patentably indistinct without some comparison.  This is equivalent to a person being tall.  What level of flexibility is required?  There is no way to discern.  Further, it is unclear what amount of flexibility must be retained to be considered maintained.  
	In regard to claims 15, 16, 18, the recitation, “operably connected” is indefinite for being used to mean different things in different recitations.  The claim language must be used consistently.
	In regard to claim 21, the recitation, “the first seal is configured to resist an external pressure of around 1 bar” and “the second seal is configured to resist an internal pressure of around 500 mbars” are indefinite as it is entirely unclear what structure is and is not included by the configured language.  Do the recitations mean that the seals will maintain a total seal up to the pressures listed or at least these pressures?  If total sealing is not required, what level of sealing is required?  It is not clear what resist encompasses.  Further it is not clear what level of tolerance near the recited pressure levels is included and excluded by the recitation of “around”.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 6155078) in view of Hauff (US 4768024).
	Miyashita teaches a gas liquification apparatus (see figure 1 and whole disclosure), said apparatus comprising: 
a) a plurality of walls (of 36) forming a chamber (inside 36) having an air-tight seal (cold box is sealed from environment), wherein equipment (see heat exchangers, valves, columns etc) to convert a gaseous material (feed air) to a liquid (liquid nitrogen at least) is in the chamber (inside 36); 
Miyashita teaches that a plurality of fluid lines and electrical control devices within the chamber but does not explicitly teach the claimed conduit seal assembly claimed in (b) conduits.  However, conduit seal assemblies as claimed are old and well known for providing sealed pass-throughs through walls as taught for example by Hauff.
Hauff teaches b) a conduit seal assembly (see detailed identifications below) extending through a first wall (1) and allowing transmission of a fluid or power or a signal (column 1, line 25, column 2, line 20-25) in or out of a chamber (formed by the walls), the conduit seal assembly comprising: 
i) an outer conduit (5, 3) having a first end (outside end) with a first opening (opening at outside end) and a second end (inside end), opposite the first end (outside end), with a second opening (opening at inside end); 
ii) a first seal (outside 4) in the first opening (opening at outside end), wherein said first seal (4) resists a first range of temperatures (seal remains during some temperatures);
iii) a second seal (inside 4) in the second opening (opening at inside end), wherein said second seal (inside 4) resists a second range of temperatures below the first range of temperatures (seal remains during some other lower temperatures), the first and second seals (outside and inside 4) defining a cavity (9) and providing an air-tight seal of the cavity (9; air does not pass through seals); 
iv) an external boot (interpreted as a covering; outside 7 or outside 6, 7) to further protect said first end (outside end), said external boot (outside 7 or outside 6, 7) formed of a material capable of resisting said first range of temperatures (these remain for some temperatures); 
v) an internal boot (inside 7 or inside 6, 7) that further protects the second end (inside end), wherein the internal boot (inside 7 or inside 6, 7) maintains flexibility at said second range of temperatures (is relatively flexible relative to other things during other temperatures); and 
vi) a monitoring assembly (13a, V, R, 14, 12.1-12.4) on said outer conduit (5, 3), said monitoring assembly (13a, V, R, 14, 12.1-12.4) comprising a sensor (one of 12.1-12.4, 15) for sensing a characteristic inside said cavity (9);
wherein the sensor (12.1-12.4) is a temperature sensor (column 4, line 55-60);
wherein the sensor (12.4) is inside said cavity (9);
wherein the sensor (12.1-12.4) is operably connected to a venting conduit (14) for venting fluid from said cavity (9), said venting conduit (14) comprising a valve (V) (valve and conduit fully capable of the functional language);
wherein the sensor (12.1-12.4) is operably connected to said venting conduit (14);
wherein the valve (V) being controlled by said sensor (12.1-12.4);
said valve (V) being controlled by a processor (13a) operably connected to said sensor (12.1-12.4), wherein said processor (13a) receives sensor data from sensor (12.1-12.4), analyzes said sensor data, and generates a control signal to control said valve (V);
at least one inner conduit (2) inside said outer conduit (3, 5) and extending through the first opening (outer opening) and the second opening (inside opening), the first and second seals (4) surrounding the inner conduit (2) to maintain the air-tight seal (seals 4 provide seal); the at least one inner conduit (2) is coaxial to said outer conduit (3, 5);  wherein the first seal (4) is configured to resist an external pressure and the second seal is configured to resists an internal pressure.
Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Miyashita with the conduit seal assembly of Hauff as described for the purpose of providing sealed cable and conduit passthroughs to maintain the cold box isolation from the environment and for the purpose of providing passthroughs that are protected from fire.
Further, while Hauff does not explicitly teach that the first and the second seals are able to remain sealed under at least 1 bar(g) pressure.  Official notice is taken that it is routine for seals to be able to withstand pressures expected to be exerted on them and further cold boxes are known to be evacuated for insulation purposes and therefore ensuring that the seals are capable of remaining sealed when exposed to a pressure of 1 bar(g) would have been obvious to those of ordinary skill in the art at the time of the invention for the purpose of providing seals that are sufficient to seal under the potential pressures expected. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 21, 2022